Filed:    March 19, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                           Nos. 96-6792(L)
                             (CA-95-698)



John Robert Betts,

                                             Petitioner - Appellant,

           versus

Ronald J. Angelone, Director,

                                              Respondent - Appellee.




                              O R D E R


    The Court amends its opinion filed January 3, 1997, as

follows:
    On page 2, section 2 -- the status line is corrected to read

"Dismissed by unpublished per curiam opinion."

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor

                                                       Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6792



JOHN ROBERT BETTS,

                                            Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director,

                                             Respondent - Appellee.



                            No. 96-7343



JOHN ROBERT BETTS,

                                            Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director,

                                             Respondent - Appellee.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-698)

Submitted:   December 19, 1996            Decided:   January 3, 1997


                                 2
3
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.

John Robert Betts, Appellant Pro Se. Katherine P. Baldwin, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                4
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his petition filed under 28 U.S.C.S. § 2254 (Law. Co-op. Advance

Sheet, June 1996) and denying his motion for reconsideration under

Fed. R. Civ. P. 59(e). Appellant also appeals the district court's

denial of his request to proceed in forma pauperis on appeal and
his motion for the appointment of counsel on appeal. We have re-

viewed the record and the district court's opinions and find no

reversible error. Accordingly, we deny leave to proceed in forma

pauperis, deny certificates of appealability and dismiss the
appeals on the reasoning of the district court. Betts v. Angelone,
No. CA-95-698 (E.D. Va. Mar. 14, 1996; Apr. 10, 1996; and July 30,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                5